DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 8-10, 12, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. US Patent Application Publication 2011/0315490 (hereinafter referred to as Shi).
Regarding claim 1, Shi discloses as seen in fig. 1, a sensing apparatus for monitoring a conveyance system (elevator), the sensing apparatus comprising at least one sensor 152 configured to detect sensor data (acceleration) of the conveyance 
Regarding claims 2 and 4, the system of Shi discloses an inertial measurement unit sensor (which can also be interpreted as an electrical sensor as in claim 4) which would detect sensor data including one of power current or voltage of a component of the conveyance system based on whether power is received at the sensor.
Regarding claim 6, Shi discloses a power supply for the sensor in paragraph 0017.
Regarding claim 8, Shi discloses communication via long-range wireless (GSM, CDMA) protocols as claimed (paragraph 0026).

Regarding claim 9, Shi discloses as seen in fig. 1, a sensing system for monitoring a conveyance system (elevator), the sensing system comprising a conveyance apparatus (elevator car) of the conveyance system and a sensing apparatus romovably attached to the conveyance apparatus comprising a sensor 152 configured to detect sensor data (acceleration) of the conveyance system, a controller 154 configured to process the sensor data, and a communication module 151 in communication with the controller 154, the communication module being configured to transmit (via network 130) processed sensor data to a remote device 110, 120 (paragraph 0018).
claims 10 and 16, the system of Shi discloses an inertial measurement unit sensor (which can also be interpreted as an electrical sensor as in claim 4) which would detect sensor data including one of power current or voltage of a component of the conveyance system based on whether power is received at the sensor.

Regarding claim 12, the conveyance apparatus of Shi is an elevator car as claimed.
Regarding claim 19, Shi discloses communication via long-range wireless (GSM, CDMA) protocols as claimed (paragraph 0026).

Regarding claim 20, Shi discloses a method for monitoring a conveyance system (elevator) comprising the steps of removably attaching a sensing apparatus 150 to a conveyance apparatus (elevator car) of a conveyance system, detecting sensor data of the sensing apparatus using a sensor (acceleration sensor 152), processing the sensor data using a controller 154 of the sensing apparatus, and transmitting the sensor data to a remove device 110 using a communication module 151. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3, 5, 7, 11, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Bunter US Patent Application Publication 2011/0168496 (hereinafter referred to as Bunter).
Regarding claims 3 and 5, Shi discloses the claimed invention but does not explicitly disclose the magnetic attachment mechanism as claimed. Bunter teaches an elevator monitoring device 3 which can be attached an elevator via a magnet as described in paragraph 0063. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Bunter with those of Shi in order to removably attach the sensing device to an elevator car to allow for easy reuse or replacement and to ensure it stays in position relative to the car itself.
Regarding claim 7, Shi teaches the claimed invention and wireless communication of varying ranges (paragraph 0026) but does not explicitly disclose the wireless as being “short-range protocols.” Bunter teaches an elevator monitoring device 3 which uses wireless communications to transmit data from a sensor including a short-range protocol such as Bluetooth or Zigbee as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Bunter with those of Shi in order to provide short-range communications to allow an operator to access the data locally without the need for an external network.

Regarding claims 11, 13 and 17, Shi discloses the claimed invention but does not explicitly disclose the magnetic attachment mechanism as claimed. Bunter teaches an elevator monitoring device 3 which can be removably attached to an elevator via a 
Regarding claim 18, Shi teaches the claimed invention and wireless communication of varying ranges (paragraph 0026) but does not explicitly disclose the wireless as being “short-range protocols.” Bunter teaches an elevator monitoring device 3 which uses wireless communications to transmit data from a sensor including a short-range protocol such as Bluetooth or Zigbee as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Bunter with those of Shi in order to provide short-range communications to allow an operator to access the data locally without the need for an external network.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi.
Regarding claim 14, Shi discloses the claimed invention but does not explicitly disclose the attachment mechanism as being configured to attach the sensing apparatus to a door hanger of the elevator car as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have attached the sensing apparatus to any part of the elevator car including the door hanger to prevent a rider or the contents of the elevator from interfering with the device since doing so would only require a simple relocation of the device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Madarasz et al. US Patent Application Publication 2017/0029244 (hereinafter referred to as Madarasz).
Regarding claim 15, Shi discloses the claimed invention but does not explicitly disclose the conveyance system as an escalator as claimed. Madarasz teaches a system for monitoring a variable such as acceleration, speed, jerk etc. of a conveyance device such as an elevator or an escalator. It would have been obvious to one of ordinary skill in the art at the time of filing to have applied the teachings of Madarasz to those of Shi in order to provide a similar system to an escalator as taught by Madarasz to ensure safety of the system during operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusserow, and Stölzl et al. disclose similar elevator monitoring systems comprising sensors and control elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/           Examiner, Art Unit 2861